Order of the Supreme Court, New York County (Phyllis Gangel-Jacob, J.), entered on or about September 28, 1993, which made a second award of interim counsel fees to plaintiff wife in the amount of $10,000, after having previously awarded her interim counsel fees of $7,500, without prejudice to an application for additional sums, unanimously affirmed, without costs.
The award of interim attorney fees is a matter committed to the exercise of the sound discretion of Supreme Court (Guttman v Guttman, 129 AD2d 537, 538; Ahern v Ahern, 94 AD2d 53, 58). Given the disparity in income and resources of the parties, Supreme Court appropriately awarded additional interim counsel fees in order to allow plaintiff to expeditiously litigate this action (Maharam v Maharam, 177 AD2d 262, 264-265). The additional interim fees will be taken into account in determining the amount of the equitable distribution award (supra), at which time defendant will have ample opportunity to raise any objection as to necessity or amount of the sums expended (Davis v Davis, 128 AD2d 470, 479-480). We repeat our observation that the proper remedy for asserted unfairness in making a pendente lite award is an expeditious trial (Cvern v Cvern, 198 AD2d 197, 198; Marksohn v Marksohn, 198 AD2d 70). Concur—Rosenberger, J. P., Ellerin, Ross, Rubin and Nardelli, JJ.